DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

Center for Medicaid & State Operations

CMSO Informational Bulletin
DATE:

February 4, 2010

TO:

State Health Officials
State Medicaid Directors
NASMD
NASHP

CC:

CMSO Staff
Associate Regional Administrators - Medicaid

FROM:

Cindy Mann, Director
Centers for Medicaid and State Operations (CMSO)

SUBJECT:

Children’s Health Insurance Program Reauthorization Act (CHIPRA) Anniversary

I am pleased to share with you that in celebration of the anniversary of President Obama's signing
of the CHIPRA legislation, HHS released the attached report today, "CHIPRA One Year Later:
Connecting Kids to Coverage," that highlights the progress that States have made over the past
year to expand and improve their Medicaid and CHIP programs and our ongoing federal efforts to
work with States to implement CHIPRA. Secretary Sebelius has issued a challenge today to all of
us at the State, federal and community level to identify and enroll the estimated 5 million children
who are already eligible Medicaid or CHIP but are not enrolled over the next five years.
The report includes the most recent enrollment data for children in Medicaid and CHIP.
Enrollment increased by 2.6 million children during the last federal fiscal year; nearly 40 million
children were served by Medicaid and CHIP in FY 2009. This data is based on information
reported by the States through the SEDS system that was developed at the time that CHIP was
created in 1998. We will be relying more and more on State information to monitor progress in
enrolling eligible children and as always, we appreciate our partnership with the States in
administering these critical programs.
The report is available on the Insure Kids Now website at www.insurekidsnow.gov/chip/report.html.

